ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of JONATHAN GREEN-MAN of FAIR LAWN, who was admitted to the bar of this State in 2003;
And on January 14, 2015, the Court having ordered respondent to appear for an audit at the Office of Attorney Ethics with the *491records requested to date, on or before February 13, 2015, or be temporarily suspended without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that JONATHAN GREENMAN is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JONATHAN GREENMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JONATHAN GREENMAN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that JONATHAN GREENMAN comply with Rule 1:20-20 dealing with suspended attorneys.